 

Exhibit 10.2

 

EXECUTION COPY

 



 

 

GUARANTY AND SECURITY AGREEMENT

Dated as of January 23, 2017

 

by and among

 

NxSN Acquisition Corp.

 

and

 

Nexsan corporation

 

and

 

Each Other Grantor
From Time to Time Party Hereto

 

and

 

IMATION CORP.,
as Lender

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINED TERMS 1 Section 1.1 Definitions 1 Section 1.2
Certain Other Terms 8       ARTICLE II GUARANTY 9 Section 2.1 Guaranty 9 Section
2.2 Limitation of Guaranty 9 Section 2.3 Contribution 9 Section 2.4
Authorization; Other Agreements 10 Section 2.5 Guaranty Absolute and
Unconditional 10 Section 2.6 Waivers 11 Section 2.7 Reliance 12       ARTICLE
III GRANT OF SECURITY INTEREST 12 Section 3.1 Collateral 12 Section 3.2 Grant of
Security Interest in Collateral 12       ARTICLE IV Representations and
Warranties 13 Section 4.1 Title; No Other Liens 13 Section 4.2 Perfection and
Priority 13 Section 4.3 Locations of Inventory, Equipment and Books and Records
14 Section 4.4 Pledged Collateral 14 Section 4.5 Instruments and Tangible
Chattel Paper Formerly Accounts 14 Section 4.6 Intellectual Property 14 Section
4.7 Commercial Tort Claims 16 Section 4.8 Specific Collateral 16 Section 4.9
Enforcement 16       ARTICLE V Covenants 16 Section 5.1 Maintenance of Perfected
Security Interest; Further Documentation and Consents 16 Section 5.2 Changes in
Locations, Name, Etc 17 Section 5.3 Pledged Collateral 18 Section 5.4 Accounts
20 Section 5.5 Commodity Contracts 20 Section 5.6 Delivery of Instruments and
Tangible Chattel Paper and Control of Investment Property, Letter-of-Credit
Rights and Electronic Chattel Paper 20 Section 5.7 Intellectual Property 21
Section 5.8 Notices 22 Section 5.9 Notice of Commercial Tort Claims 23 Section
5.10 Controlled Securities Account 23

 

i

 

 

ARTICLE VI Remedial Provisions 23 Section 6.1 Code and Other Remedies 23 Section
6.2 Accounts and Payments in Respect of General Intangibles 26 Section 6.3
Pledged Collateral 27 Section 6.4 Proceeds to be Turned over to and Held by
Lender 28 Section 6.5 Sale of Pledged Collateral 28 Section 6.6 Deficiency 29  
    ARTICLE VII Agent 29 Section 7.1 Lender’s Appointment as Attorney-in-Fact 29
Section 7.2 Authorization to File Financing Statements 30 Section 7.3 Authority
of Lender 31 Section 7.4 Duty; Obligations and Liabilities 31       ARTICLE VIII
Miscellaneous 32 Section 8.1 Reinstatement 32 Section 8.2 Release of Collateral
32 Section 8.3 Independent Obligations 32 Section 8.4 No Waiver by Course of
Conduct 33 Section 8.5 Amendments in Writing 33 Section 8.6 Additional Grantors;
Additional Pledged Collateral 33 Section 8.7 Notices 33 Section 8.8 Successors
and Assigns 33 Section 8.9 Counterparts 33 Section 8.10 Severability 34 Section
8.11 Governing Law 34 Section 8.12 Waiver of Jury Trial 34

 

ii

 

 

ANNEXES AND SCHEDULES

 

Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement Annex 3 Form
of Intellectual Property Security Agreement     Schedule 1 Commercial Tort
Claims Schedule 2 Filings Schedule 3 Location of Inventory, Equipment, Books and
Records Schedule 4 Pledged Collateral Schedule 5 Intellectual Property

 

iii

 

 

GUARANTY AND SECURITY AGREEMENT, dated as of January 23, 2017, by NXSN
Acquisition Corp., a Delaware corporation (“Borrower”), and Nexsan Corporation,
a Delaware corporation (“Nexsan”), and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with Nexsan and the Borrower, the “Grantors” and each, a “Grantor”),
Imation Corp., a Delaware corporation (“Lender” or “Secured Party”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Senior Secured Convertible Note dated as of the date
hereof (as the same may be amended, restated, supplemented and/or modified from
time to time, the “Note”) issued by the Borrower in favor of Lender, whereby the
Borrower agreed to certain repayment terms for amounts owing to Lender (the
“Loan”) upon the terms and subject to the conditions set forth therein;

 

WHEREAS, each Grantor has agreed to guaranty the obligations of Borrower under
the Note (the “Obligations”) and secure all of their Obligations under the Note
by granting to Lender a security interest in and lien upon substantially all of
their Property;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Note; and

 

WHEREAS, it is a condition precedent to the obligation of the Lender to make its
extension of credit to the Borrower under the Note that the Grantors shall have
executed and delivered this Agreement to Lender;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Loan Documents and to induce the Lender to make its extension of
credit to the Borrower thereunder, each Grantor hereby agrees with Lender as
follows:

 

ARTICLE I

DEFINED TERMS

 

Section 1.1           Definitions. (a) Capitalized terms used herein without
definition are used as defined in the Note.

 

(b)         The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation” and “tangible chattel
paper”.

 

(c)          The following terms shall have the following meanings:

 

 

 

 

“Agreement” means this Guaranty and Security Agreement.

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.

 

“Collateral” has the meaning specified in Section 3.1.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

“Control Agreement” means each agreement establishing control over such bank
accounts and lockboxes of the Grantors with financial institutions reasonably
satisfactory to Lender,

 

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

 

 2 

 

 

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.

 

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.

 

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Excluded Foreign Subsidiary. For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) that has not guaranteed
or pledged any of its assets to secure, or with respect to which there shall not
have been pledged two-thirds or more of the voting Stock and Stock Equivalents
to secure, any Indebtedness (other than the Loan) of a Grantor or (b) a Foreign
Subsidiary owned by a Foreign Subsidiary described in clause (a) of this
definition.

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates which has not been obtained as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit, license or
Contractual Obligation or any Stock or Stock Equivalent related thereto or (B)
to the extent that any Requirement of Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) Property owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Note if the
Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits or requires the consent of
any Person other than the Borrower and its Affiliates which has not been
obtained as a condition to the creation of any other Lien on such equipment and
(iv) any “intent to use” Trademark applications for which a statement of use has
not been filed (but only until such statement is filed); provided, however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

 

 3 

 

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

 

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any state attorney general, state Medicaid fraud unit, central bank,
stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank), any self-regulatory organization (including the National Association of
Insurance Commissioners) and any Medicare administrator or other contractor
acting on behalf of a Governmental Authority, including any recovery audit
contractor or zone program integrity contractor.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means each Grantor.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, Trade Secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

 

“IP Agreement” means any license or other written agreement under which any
Grantor’s right to use any Material Intellectual Property arose or pursuant to
which such Grantor licenses or otherwise distributes any Material Intellectual
Property to any third party, including, without limitation, all Copyright
Licenses, Patent Licenses and Trademark Licenses.

 

“Loan Documents” means this Agreement, the Note, the Control Agreement and any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby to which the
Lender is a party.

 

 4 

 

 

“Material Intellectual Property” means (i) all Intellectual Property consisting
of patents and related items listed in Schedule 5 hereto and (ii) all
Intellectual Property that is owned by or licensed to a Grantor and used in the
Grantor’s business.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.

 

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), professional corporation or
association, joint stock company, estate, association, firm, enterprise, trust,
limited liability company, unincorporated association, joint venture and any
other entity or Governmental Authority.

 

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 4. Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.10 hereof.

 

 5 

 

 

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 4, issued by the obligors named therein.
Pledged Debt Instruments excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.10 hereof.

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.10 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 4, to the extent such interests are not
certificated. Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.10 hereof.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, sub-agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article
III) and other consultants and agents of or to such Person or any of its
Affiliates.

 

 6 

 

 

“Secured Obligations” has the meaning set forth in Section 3.2.

 

“Securities Act” means the Securities Act of 1933 (as amended).

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Stock Purchase Agreement” means that certain Stock Purchase Agreement entered
into as of November 22, 2016, by and between the Lender (as Seller thereunder)
and the Borrower (as Purchaser thereunder), pursuant to which the Note was
issued.

 

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.

 

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.

 

“Trade Secret License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trade Secret.

 

 7 

 

 

“Trade Secrets” mean all confidential and proprietary information, including,
without limitation, know-how, trade secrets, manufacturing and production
processes and techniques, inventions, research and development information,
databases and data, including, without limitation, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans and customer and supplier lists and information.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Delaware; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Lender’s security interest in any
Collateral is governed by the Uniform Commercial Code of a jurisdiction other
than the State of Delaware, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of the definitions
related to or otherwise used in such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2           Certain Other Terms.

 

(a)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. References
herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

 

(b)         Other Interpretive Provisions.

 

(i)            Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

(ii)           The Agreement. The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

 

(iii)         Certain Common Terms. The term “including” is not limiting and
means “including without limitation.”

 

(iv)         Performance; Time. Whenever any performance obligation hereunder
shall be stated to be due or required to be satisfied on a day other than a
Business Day, such performance shall be made or satisfied on the next succeeding
Business Day. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.” If any provision of this Agreement refers to any action taken or to
be taken by any Person, or which such Person is prohibited from taking, such
provision shall be interpreted to encompass any and all means, direct or
indirect, of taking, or not taking, such action.

 

 8 

 

 

(v)          Contracts. Unless otherwise expressly provided herein, references
to agreements and other contractual instruments, including this Agreement, the
Note and any other Loan Documents, shall be deemed to include all subsequent
amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

(vi)         Laws. References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

ARTICLE II

GUARANTY

 

Section 2.1           Guaranty. To induce the Lender to enter into the Loan
Documents and to make the Loan to or for the benefit of one or more Grantors,
each Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”). This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.

 

Section 2.2           Limitation of Guaranty. Any term or provision of this
Guaranty or any other Loan Document to the contrary notwithstanding, the maximum
aggregate amount for which any Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Guarantor can be liable without
rendering this Guaranty or any other Loan Document, as it relates to such
Guarantor, subject to avoidance under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11
of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”).Any analysis of
the provisions of this Guaranty for purposes of Fraudulent Transfer Laws shall
take into account the right of contribution established in Section 2.3 and, for
purposes of such analysis, give effect to any discharge of intercompany debt as
a result of any payment made under the Guaranty.

 

Section 2.3           Contribution. To the extent that any Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the value actually received by such Guarantor and
its Subsidiaries from the Loan and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by the
Borrower that received the benefit of the funds advanced that constituted
Guaranteed Obligations) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.

 

 9 

 

 

Section 2.4           Authorization; Other Agreements. Lender is hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

 

(a)          (i) modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document (to the
extent the Lender may do so under the Note);

 

(b)         apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;

 

(c)          refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation;

 

(d)         (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

 

(e)          settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

Section 2.5           Guaranty Absolute and Unconditional. Each Guarantor (other
than the Borrower) hereby waives and agrees not to assert any defense, whether
arising in connection with or in respect of any of the following or otherwise,
and hereby agrees that its obligations under this Guaranty are irrevocable,
absolute and unconditional and shall not be discharged as a result of or
otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by Lender):

 

(a)          the invalidity or unenforceability of any obligation of the
Borrower or any other Guarantor under any Loan Document or any other agreement
or instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof; provided, however, that none of the Borrower’s rights of set-off or
recoupment under the Stock Purchase Agreement are hereby waived;

 

(b)          the absence of (i) any attempt to collect any Guaranteed Obligation
or any part thereof from the Borrower or any other Guarantor or other action to
enforce the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;

 

 10 

 

 

(c)          the failure by any Person to take any steps to perfect and maintain
any Lien on, or to preserve any rights with respect to, any Collateral;

 

(d)          any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;

 

(e)          any foreclosure, whether or not through judicial sale, and any
other sale or other disposition of any Collateral or any election following the
occurrence of an Event of Default by any Secured Party to proceed separately
against any Collateral in accordance with such Secured Party’s rights under any
applicable Requirement of Law; or

 

(f)          any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of the Borrower,
any other Guarantor or any other Subsidiary of the Borrower, in each case other
than the payment in full of the Guaranteed Obligations.

 

Section 2.6           Waivers. Each Guarantor (other than the Borrower) hereby
unconditionally and irrevocably waives and agrees not to assert any claim,
defense, setoff or counterclaim based on diligence, promptness, presentment,
requirements for any demand or notice hereunder including any of the following:
(a) any demand for payment or performance and protest and notice of protest; (b)
any notice of acceptance; (c) any presentment, demand, protest or further notice
or other requirements of any kind with respect to any Guaranteed Obligation
(including any accrued but unpaid interest thereon) becoming immediately due and
payable; and (d) any other notice in respect of any Guaranteed Obligation or any
part thereof, and any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor. Each Guarantor (other than the
Borrower) further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Borrower or any other Guarantor by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim it may have against any other Grantor or
set off any of its obligations to such other Grantor against obligations of such
Grantor to such Guarantor. No obligation of any Guarantor hereunder shall be
discharged other than by complete performance. Each Guarantor further waives any
right such Guarantor may have under any applicable Requirement of Law to require
any Secured Party to seek recourse first against the Borrower or any other
Person, or to realize upon any Collateral for any of the Obligations, as a
condition precedent to enforcing such Guarantor’s liability and obligations
under this Guaranty.

 

 11 

 

 

Section 2.7           Reliance. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

 

ARTICLE III

GRANT OF SECURITY INTEREST

 

Section 3.1           Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:

 

(a)          all accounts, chattel paper, deposit accounts, documents (as
defined in the UCC), equipment, goods, money, general intangibles, instruments,
Intellectual Property, inventory, investment property, letter of credit rights,
Software, all insurance policies covering the Collateral, and any supporting
obligations related to any of the foregoing;

 

(b)          the commercial tort claims described on Schedule 1 and on any
supplement thereto received by Lender pursuant to Section 5.9;

 

(c)          all books and records pertaining to the other property described in
this Section 3.1;

 

(d)          all property of such Grantor held by any Secured Party, including
all property of every description, in the custody of or in transit to such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;

 

(e)          all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located; and

 

(f)          to the extent not otherwise included, all proceeds of the
foregoing;

 

Section 3.2           Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to
Lender, for the benefit of the Lender, and grants to Lender, for the benefit of
the Lender, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Property; provided, further, that if and when any property shall
cease to be Excluded Property, a Lien on and security interest in such property
shall be deemed granted therein. Each Grantor hereby represents and warrants
that the Excluded Property, when taken as a whole, is not material to the
business operations or financial condition of the Grantors, taken as a whole.

 

 12 

 

 

ARTICLE IV

Representations and Warranties

 

To induce the Lender to enter into the Loan Documents, each Grantor hereby
represents and warrants each of the following to Lender:

 

Section 4.1           Title; No Other Liens. Except for the Lien granted to
Lender pursuant to this Agreement and other Permitted Liens (except for those
Permitted Liens not permitted to exist on any Collateral) under any Loan
Document (including Section 4.2), such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. Such Grantor (a) is the
sole, record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien other than Permitted Liens. Such
Grantor is the sole and exclusive owner of all Intellectual Property pledged by
it hereunder and no Intellectual Property pledged by such Grantor is jointly
owned.

 

Section 4.2           Perfection and Priority. The security interest granted
pursuant to this Agreement constitutes a valid and continuing perfected security
interest in favor of Lender in all Collateral subject, for the following
Collateral, to the occurrence of the following: (a) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Lender in completed and
duly authorized form), (b) with respect to any deposit account, the execution of
Control Agreements, (c) in the case of all Copyrights, Trademarks and Patents
for which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, and all required fees and taxes to maintain and
protect such Grantor’s interest in the Intellectual Property having been paid,
(d) in the case of letter-of-credit rights that are not supporting obligations
of Collateral, the execution of a Contractual Obligation granting control to
Lender over such letter-of-credit rights, (e) in the case of electronic chattel
paper, the completion of all steps necessary to grant control to Lender over
such electronic chattel paper and (f) in the case of Vehicles, the actions
required under Section 5.1(e). Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Liens having priority over
Lender’s Lien by operation of law upon (i) in the case of all Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property,
the delivery thereof to Lender of such Pledged Certificated Stock, Pledged Debt
Instruments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to Lender or in blank,
(ii) in the case of all Pledged Investment Property not in certificated form,
the execution of Control Agreements with respect to such investment property and
(iii) in the case of all other instruments and tangible chattel paper that are
not Pledged Certificated Stock, Pledged Debt Instruments or Pledged Investment
Property, the delivery thereof to Lender of such instruments and tangible
chattel paper. Except as set forth in this Section 4.2, all actions by each
Grantor necessary or desirable to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.

 

 13 

 

 

Section 4.3           Locations of Inventory, Equipment and Books and Records.
On the date hereof, such Grantor’s inventory and equipment (other than inventory
or equipment in transit) and books and records concerning the Collateral are
kept at the locations listed on Schedule 3.

 

Section 4.4          Pledged Collateral. (a) The Pledged Stock pledged by such
Grantor hereunder (i) is listed on Schedule 4 and constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule 4, (ii) has been duly authorized, validly issued and is fully
paid and non-assessable (other than Pledged Stock in limited liability companies
and partnerships) and (iii) constitutes the legal, valid and binding obligation
of the obligor with respect thereto, enforceable in accordance with its terms.

 

(b)         As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Lender in accordance with
Section 5.3(a).

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, Lender shall be entitled to exercise all of the rights of the Grantor
granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.

 

Section 4.5           Instruments and Tangible Chattel Paper Formerly Accounts.
No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Lender, properly endorsed for transfer, to the extent delivery is
required by Section 5.6(a).

 

Section 4.6           Intellectual Property

 

(a)          Schedule 5 sets forth a true and complete list of the following
Intellectual Property such Grantor owns, licenses or otherwise has the right to
use: (i) Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names and (iii) Material Intellectual
Property and Software, separately identifying that owned and licensed to such
Grantor and including for each of the foregoing items (1) the owner, (2) the
title, (3) the jurisdiction in which such item has been registered or otherwise
arises or in which an application for registration has been filed, (4) as
applicable, the registration or application number and registration or
application date and (5) any IP Agreements or other rights (including
franchises) granted by the Grantor with respect thereto.

 

(b)         On the Closing Date, all Material Intellectual Property owned by
such Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned.

 

(c)          No breach or default of any IP Agreement shall be caused by any of
the following, and none of the following shall limit or impair the ownership,
use, validity or enforceability of, or any rights of such Grantor in, any
Intellectual Property: (i) the consummation of the transactions contemplated by
any Loan Document or (ii) any holding, decision, judgment or order rendered by
any Governmental Authority.

 

 14 

 

 

(d)          There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor.

 

(e)          To such Grantor’s knowledge, no Person has been or is infringing,
misappropriating, diluting, violating, conflicting with or otherwise impairing
any Intellectual Property of such Grantor.

 

(f)          Such Grantor, and to such Grantor’s knowledge each other party
thereto, is not in breach or default of any IP Agreement.

 

(g)          All applications pertaining to the Copyrights, Patents and
Trademarks of each Grantor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.

 

(h)         No Grantor has made an assignment or agreement in conflict with the
security interest in the Intellectual Property of any Grantor hereunder.

 

(i)           Each Grantor and each of its Subsidiaries, own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.

 

(j)           No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed by any Grantor or any of its Subsidiaries infringes upon any rights
held by any other Person.

 

(k)          With respect to each IP Agreement, (i) such IP Agreement is valid
and binding and in full force and effect and represents the entire agreement
between such Grantor and, to such Grantor’s knowledge, the other parties thereto
with respect to the subject matter thereof, (ii) such IP Agreement will not
cease to be valid and binding and in full force and effect on terms identical to
those currently in effect as a result of the rights and interest granted herein,
nor will the grant of such rights and interest constitute a breach or default
under such IP Agreement or otherwise give any party thereto a right to terminate
such IP Agreement, (iii) such Grantor has not received any written notice of
termination or cancellation under such IP Agreement, (iv) such Grantor has not
received any notice of a breach or default under such IP Agreement, which breach
or default has not been cured, (v) such Grantor has not granted to any other
third party any rights, adverse or otherwise, under such IP Agreement, except
duly authorized licenses and sublicenses and as permitted under the Loan
Documents, and (vii) neither such Grantor nor, to such Grantor’s knowledge, any
other party to such IP Agreement is in breach or default thereof in any respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement. Except as set forth in Schedule 5, none of
the Intellectual Property owned or used by such Grantor in the operation of such
Grantor’s business as presently conducted or intended to be conducted is the
subject of any IP Agreement.

 

 15 

 

 

Section 4.7           Commercial Tort Claims. The only commercial tort claims of
any Grantor existing on the date hereof (regardless of whether the amount,
defendant or other facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

 

Section 4.8           Specific Collateral. None of the Collateral is or is
proceeds or products of farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.

 

Section 4.9           Enforcement. No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by Lender of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (i) as may be required in connection with the disposition of any portion
of the Pledged Collateral by laws affecting the offering and sale of securities
generally or any approvals that may be required to be obtained from any bailees
or landlords to collect the Collateral, and (ii) any restrictions on foreclosure
and transfer of any IP Agreements under which Grantors are licensees or any
other Contractual Obligations of Grantors (not in any event applying to
Intellectual Property owned by any Grantor) which require third party consents
for transfer of Grantors’ rights and obligations thereunder.

 

Section 4.10         Exception. Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, no misrepresentation or breach of any
representation or warranty made by the Borrower, or any other Grantor in this
Agreement or in any of the other Loan Documents shall constitute an Event of
Default if such misrepresentation or breach was due to (in whole or in part) a
misrepresentation or breach of any representation or warranty made by the Lender
in the Stock Purchase Agreement.

 

ARTICLE V

Covenants

 

Each Grantor agrees with Lender to the following, as long as any Obligation
remains outstanding (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted):

 

Section 5.1          Maintenance of Perfected Security Interest; Further
Documentation and Consents. (a) Generally. Such Grantor shall (i) not use or
permit any Collateral to be used unlawfully or in violation of any provision of
any Loan Document, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Lender to sell, assign,
convey or transfer any Collateral.

 

(b)         Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons.

 

 16 

 

 

(c)          Such Grantor shall furnish to Lender from time to time statements
and schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Lender may reasonably request,
all in reasonable detail and in form and substance satisfactory to Lender.

 

(d)         At any time and from time to time, upon the written request of
Lender, such Grantor shall, for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted, (i)
promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar Requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as Lender may
reasonably request, including (A) using its commercially reasonable best efforts
to secure all approvals necessary or appropriate for the assignment to or for
the benefit of Lender of any Contractual Obligation, including any IP Agreement,
held by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any Control Agreements with respect to deposit
accounts and securities accounts.

 

(e)          If requested by Lender, the Grantor shall arrange for Lender’s
first priority security interest to be noted on the certificate of title of each
Vehicle and shall file any other necessary documentation in each jurisdiction
that Lender shall deem advisable to perfect its security interests in any
Vehicle.

 

(f)          To ensure that a Lien and security interest is granted on any of
the Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its commercially reasonable best efforts to
obtain any required consents from any Person other than the Borrower and its
Affiliates with respect to any permit or license or any Contractual Obligation
with such Person entered into by such Grantor that requires such consent as a
condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or Contractual Obligation or any Stock or Stock
Equivalent related thereto.

 

Section 5.2           Changes in Locations, Name, Etc. Except upon 20 days’
prior written notice to Lender and delivery to Lender of (a) all documents
reasonably requested by Lender to maintain the validity, perfection and priority
of the security interests provided for herein and (b) if applicable, a written
supplement to Schedule 3 showing any additional locations at which inventory or
equipment shall be kept, such Grantor shall not do any of the following:

 

(i)            permit any inventory or equipment to be kept at a location other
than those listed on Schedule 3, except for inventory or equipment in transit;
or

 

(ii)           change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

 17 

 

 

Section 5.3          Pledged Collateral. (a) Delivery of Pledged Collateral.
Such Grantor shall (i) deliver to Lender, in suitable form for transfer and in
form and substance satisfactory to Lender, (A) all Pledged Certificated Stock,
(B) all Pledged Debt Instruments and (C) all certificates and instruments
evidencing Pledged Investment Property and (ii) maintain all other Pledged
Investment Property in a Controlled Securities Account.

 

(b)         Event of Default. During the continuance of an Event of Default,
Lender shall have the right, at any time in its discretion and without notice to
the Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and (ii)
exchange any certificate or instrument representing or evidencing any Pledged
Collateral or any Pledged Investment Property for certificates or instruments of
smaller or larger denominations.

 

(c)          Cash Distributions with respect to Pledged Collateral. Except as
provided in Article VI and subject to the limitations set forth in the Note,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

 

(d)          Voting Rights. Except as provided in Article VI, such Grantor shall
be entitled to exercise all voting, consent and corporate, membership,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would impair the
Collateral or be inconsistent with or result in any violation of any provision
of any Loan Document.

 

(e)          UCC Section 8. To the extent any of the Pledged Collateral
constitutes an “uncertificated security” (as defined in Section 8-102(a)(18) of
the UCC), each Grantor shall cause the issuer thereof to acknowledge to the
Lender the registration on the books of such issuer of the pledge and security
interest hereby created in the manner required by Section 8-301(b) of the UCC.

 

(f)          Membership Interest.

 

(i)            No Pledged Stock that is Stock or Stock Equivalent in any limited
liability company (the “Pledged Membership Interest”) shall be (i) held in a
securities account as defined under Article 8 of the Uniform Commercial Code as
in effect from time to time in the jurisdiction applicable to such limited
liability company, (ii) dealt in or traded on an securities exchange or in a
securities market, or (iii) an investment company security as defined under
Article 8 of the Uniform Commercial Code as in effect from time to time in the
jurisdiction applicable to such limited liability company. The pledge of any
Pledged Membership Interest made by a Grantor hereunder shall be a pledge not
only of profits and losses of the Person having issued the Pledged Membership
Interest (the “Pledged LLC Entity”), but also a pledge of all rights and
obligations of the Pledged LLC Entity. Such pledge or assignment shall include
all voting, management and control rights and is not limited to economic rights.

 

 18 

 

 

(ii)           No Pledged Membership Interest by its terms expressly provides
that it is a “security” within the meaning of (i) Section 8-102(a)(15) of the
Uniform Commercial Code as in effect from time to time in the State of Delaware
and (ii) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8 thereof
as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

 

(iii)          Notwithstanding anything contained to the contrary in the LLC
Agreement, until such time as the Obligations under the Note have been repaid in
full:

 

(1)         Lender (or its designee) may, upon a foreclosure, sale or other
transfer of any Pledged Membership Interest pursuant to this Agreement, (A)
become a substitute member with respect to the Pledged Membership Interest
subject to this Agreement, (B) exercise any and all voting rights allowed to the
holder of any Pledged Membership Interest subject to this Agreement, (C)
transfer its interest in the Pledged LLC Entity, subject to the provisions of
this Agreement, and/or (D) succeed to all other rights or interests associated
with any Pledged Membership Interest subject to this Agreement, or any part
thereof, as may be provided in this Agreement;

 

(2)         no new or additional membership interest shall be created, issued,
redeemed, exchanged, diluted or modified;

 

(3)         no Grantor shall sell, convey, transfer, assign, pledge, encumber,
grant a security interest in or otherwise dispose of any Pledged Membership
Interest, except as permitted by the LLC Agreement subject to the terms of the
Loan Documents;

 

(4)         a Grantor shall give Lender not fewer than thirty (30) days prior
written notice of any proposed change in the name of the Pledged LLC Entity or
such Grantor and any proposed change in the location of any Pledged Membership
Interest or of such records, and no Grantor will, without the prior written
consent of Lender, move any Pledged Membership Interest or such records to a
location not previously identified to Lender or keep duplicate records with
respect to any Pledged Membership Interest at any address outside such county;
and

 

(5)         except as it relates to Lender and as otherwise may be permitted
under the LLC Agreement subject to the terms of the Loan Documents, no Grantor
shall consent to or permit to occur the admission of any new member in the
Pledged LLC Entity, or the issuance of any additional membership interests or
any other equity interest in the Pledged LLC Entity that would have the effect
of diluting such Grantor’s interest in the Pledged LLC Entity.

 

(iv)         Without limiting the generality of anything in the LLC Agreement,
none of the following types of provisions will be deemed to restrict, or be
applicable to, Lender or any other Secured Party in any way:

 

(1)         confidentiality clauses;

 

 19 

 

 

(2)         transfer restrictions, including without limitation: (A)
requirements to offer interests to the Pledged LLC Entity, to other members or
to affiliates; (B) provisions that trigger offers or deem offers of interests to
have been made; (C) provisions related to the purchase price of interests or the
payment terms of a sale of interests; (D) provisions requiring consent from
other members or managers to transfer interests; (E) drag along rights and tag
along rights; (F) restrictions on transferring only a portion of a member’s
interests; and (G) restrictions on transferring voting rights;

 

(3)         provisions waiving rights to maintain an action for dissolution or
partition;

 

(4)         provisions requiring the consent of any person other than a member
of the Pledged LLC Entity to amend the limited liability company operating
agreement of the Pledged LLC Entity; or

 

(5)         clauses that provide: (A) that a creditor will have no rights under
such LLC Agreement; or (B) that none of the provisions of such LLC Agreement are
for the benefit of creditors or enforceable by a creditor.

 

Section 5.4           Accounts.

 

(a)         Such Grantor shall not, other than in the Ordinary Course of
Business, (i) grant any extension of the time of payment of any account, (ii)
compromise or settle any account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

 

(b)         So long as an Event of Default is continuing, Lender shall have the
right to make test verifications of the Accounts in any manner and through any
medium that it reasonably considers advisable, and such Grantor shall furnish
all such assistance and information as Lender may reasonably require in
connection therewith. Upon Lender’s reasonable request, such Grantor shall cause
independent public accountants or others satisfactory to Lender to furnish to
Lender reports showing reconciliations, aging and test verifications of, and
trial balances for, the accounts.

 

Section 5.5           Commodity Contracts. Such Grantor shall not have any
commodity contract unless subject to a Control Agreement.

 

Section 5.6         Delivery of Instruments and Tangible Chattel Paper and
Control of Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper. (a) If any amount in excess of $10,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
instrument or tangible chattel paper other than such instrument delivered in
accordance with Section 5.3(a) and in the possession of Lender, such Grantor
shall mark all such instruments and tangible chattel paper with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of Imation Corp., as Lender” and, at the
request of Lender, shall immediately deliver such instrument or tangible chattel
paper to Lender, duly indorsed in a manner satisfactory to Lender.

 

 20 

 

 

(b)         Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any investment property to any Person
other than Lender.

 

(c)          If such Grantor is or becomes the beneficiary of a letter of credit
that is (i) not a supporting obligation of any Collateral and (ii) in excess of
$10,000, such Grantor shall promptly, and in any event within 2 Business Days
after becoming a beneficiary, notify Lender thereof and enter into a Contractual
Obligation with Lender, the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of credit.
Such Contractual Obligation shall assign such letter-of-credit rights to Lender
and such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to Lender.

 

(d)         If any amount in excess of $10,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall take all steps necessary to grant
Lender control of all such electronic chattel paper for the purposes of Section
9-105 of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

 

Section 5.7          Intellectual Property. (a) Within 30 days after any change
to Schedule 5 for such Grantor, such Grantor shall provide Lender notification
thereof and the short-form intellectual property agreements and assignments as
described in this Section 5.7 and any other documents that Lender reasonably
requests with respect thereto.

 

(b)         Such Grantor shall (and shall cause all its licensees to): (i) (1)
continue to use each Trademark included in the Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (2) maintain at least the same standards of quality
of products and services offered under such Trademark as are currently
maintained, (3) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law,
(4) not adopt or use any other mark that is confusingly similar or a colorable
imitation of such Trademark unless Lender shall obtain a perfected security
interest in such mark pursuant to this Agreement and (ii) not do any act or omit
to do any act whereby (A) such Trademark (or any goodwill associated therewith)
may become destroyed, invalidated, impaired or harmed in any way, (B) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (C) any Trade Secret that
is Material Intellectual Property may become publicly available or otherwise
unprotectable, or (D) any Copyright may become invalidated, otherwise impaired
or injected into the public domain.

 

(c)          Such Grantor shall not make any assignment or agreement in conflict
with the security interest in the Intellectual Property of each Grantor
hereunder (except as permitted by the Note).

 

 21 

 

 

(d)         Such Grantor shall notify Lender immediately if it knows, or has
reason to know, that any application or registration relating to any
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, injected into the public domain or of any adverse
determination or development regarding the validity or enforceability or such
Grantor’s ownership of, interest in, right to use, register, own or maintain any
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office). Such Grantor, at its own expense, shall take all actions that are
necessary or reasonably requested by Lender, including, without limitation, in
the Applicable IP Office, to maintain and pursue each application (and to obtain
the relevant registration or recordation) and to maintain each registration and
recordation included in the Material Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the Applicable IP Office or other Governmental
Authorities, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 

(e)          Such Grantor shall not knowingly do any act or omit to do any act
to infringe, misappropriate, dilute, violate or otherwise impair the
Intellectual Property of any other Person. In the event that any Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall notify Lender
immediately and take such action as it or the Lender reasonably deems
appropriate under the circumstances in response thereto, including promptly
bringing suit and recovering all damages therefor.

 

(f)          Grantor shall not sell or transfer any Intellectual Property.

 

(g)          Such Grantor shall execute and deliver to Lender in form and
substance reasonably acceptable to Lender and suitable for (i) filing in the
Applicable IP Office the short-form intellectual property security agreements in
the form attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and
IP Agreements of such Grantor and (ii) recording with the appropriate Internet
domain name registrar, a duly executed form of assignment for all Internet
Domain Names of such Grantor (together with appropriate supporting documentation
as may be requested by Lender).

 

(h)         Upon the request of Lender, such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
Lender may request to evidence Lender’s Lien upon such registered Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby consistent with the terms of this Agreement.

 

(i)           Such Grantor shall promptly notify Lender in writing if any
Intellectual Property owned now or in the future ceases to be owned solely and
exclusively by such Grantor.

 

Section 5.8          Notices. Such Grantor shall promptly notify Lender in
writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

 

 22 

 

 

Section 5.9          Notice of Commercial Tort Claims. Such Grantor agrees that,
if it shall acquire any interest in any commercial tort claim (whether from
another Person or because such commercial tort claim shall have come into
existence), (i) such Grantor shall, immediately upon such acquisition, deliver
to Lender, in each case in form and substance satisfactory to Lender, a notice
of the existence and nature of such commercial tort claim and a supplement to
Schedule 1 containing a specific description of such commercial tort claim, (ii)
Section 3.1 shall apply to such commercial tort claim and (iii) such Grantor
shall execute and deliver to Lender, in each case in form and substance
satisfactory to Lender, any document, and take all other action, deemed by
Lender to be reasonably necessary or appropriate for Lender to obtain a
perfected security interest having at least the priority set forth in
Section 4.2 in all such commercial tort claims. Any supplement to Schedule 1
delivered pursuant to this Section 5.9 shall, after the receipt thereof by
Lender, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

 

Section 5.10        Controlled Securities Account. Each Grantor shall deposit
all of its Cash Equivalents in securities accounts that are Controlled
Securities Accounts except for Cash Equivalents the aggregate value of which
does not exceed $10,000.

 

ARTICLE VI

 

Remedial Provisions

 

Section 6.1          Code and Other Remedies. (a) UCC Remedies. During the
continuance of an Event of Default, Lender may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any Secured
Obligation, all rights and remedies of a secured party under the UCC or any
other applicable law.

 

(b)         Disposition of Collateral. Without limiting the generality of the
foregoing, Lender may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on Lender’s claim or action,
(ii) collect, receive, appropriate and realize upon any Collateral and (iii)
sell, assign, convey, transfer, grant option or options to purchase and deliver
any Collateral (enter into Contractual Obligations to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Lender shall have the right, upon any such public sale or sales and, to the
extent permitted by the UCC and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.

 

 23 

 

 

(c)          Management of the Collateral. Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at Lender’s request, it
shall assemble the Collateral and make it available to Lender at places that
Lender shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, Lender also has the right to require that
each Grantor store and keep any Collateral pending further action by Lender and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until Lender is able to
sell, assign, convey or transfer any Collateral, Lender shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Lender and (iv) Lender may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Lender’s remedies, with respect to such appointment without prior
notice or hearing as to such appointment. Lender shall not have any obligation
to any Grantor to maintain or preserve the rights of any Grantor as against
third parties with respect to any Collateral while such Collateral is in the
possession of Lender.

 

(d)         Application of Proceeds. Lender shall apply the cash proceeds of any
action taken by it pursuant to this Section 6.1, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or the rights of Lender and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, as set forth in the Note, and only after
such application and after the payment by Lender of any other amount required by
any Requirement of Law, need Lender account for the surplus, if any, to any
Grantor.

 

(e)          Direct Obligation. Neither Lender nor any other Secured Party shall
be required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of Lender and any other Secured Party under any Loan
Document shall be cumulative, may be exercised individually or concurrently and
not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Lender or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

(f)          Commercially Reasonable. To the extent that applicable Requirements
of Law impose duties on Lender to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for Lender to do any of the following:

 

 24 

 

 

(i)            fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by Lender to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

 

(ii)           fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

 

(iii)          fail to exercise remedies against account debtors or other
Persons obligated on any Collateral or to remove Liens on any Collateral or to
remove any adverse claims against any Collateral;

 

(iv)         advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)          exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
Lender, obtain the services of other brokers, investment bankers, consultants
and other professionals to assist Lender in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

 

(vi)         dispose of assets in wholesale rather than retail markets;

 

(vii)        disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii)       purchase insurance or credit enhancements to insure Lender against
risks of loss, collection or disposition of any Collateral or to provide to
Lender a guaranteed return from the collection or disposition of any Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Lender that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

 

 25 

 

 

(g)         IP Agreements. For the purpose of enabling Lender to exercise rights
and remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Lender shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Lender (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

 

Section 6.2          Accounts and Payments in Respect of General Intangibles.
(a) In addition to, and not in substitution for, any similar requirement in the
Note, if required by Lender at any time during the continuance of an Event of
Default, any payment of accounts or payment in respect of general intangibles,
when collected by any Grantor, shall be promptly (and, in any event, within 2
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to Lender, in a Cash Collateral Account, subject to
withdrawal by Lender as provided in Section 6.4. Until so turned over, such
payment shall be held by such Grantor in trust for Lender, segregated from other
funds of such Grantor. Each such deposit of proceeds of accounts and payments in
respect of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(b)         At any time during the continuance of an Event of Default:

 

(i)            each Grantor shall, upon Lender’s request, deliver to Lender all
original and other documents evidencing, and relating to, the Contractual
Obligations and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original orders, invoices and
shipping receipts and notify account debtors that the accounts or general
intangibles have been collaterally assigned to Lender and that payments in
respect thereof shall be made directly to Lender;

 

(ii)           Lender may, without notice, at any time, limit or terminate the
authority of a Grantor to collect its accounts or amounts due under general
intangibles or any thereof and, in its own name or in the name of others,
communicate with account debtors to verify with them to Lender’s satisfaction
the existence, amount and terms of any account or amounts due under any general
intangible. In addition, Lender may at any time enforce such Grantor’s rights
against such account debtors and obligors of general intangibles; and

 

(iii)          each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by Lender to ensure
any Internet Domain Name is registered.

 

 26 

 

 

(c)         Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 6.3           Pledged Collateral. (a) Voting Rights. During the
continuance of an Event of Default, upon notice by Lender to the relevant
Grantor or Grantors, Lender or its nominee may exercise (A) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Lender may determine), all without liability except
to account for property actually received by it; provided, however, that Lender
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(b)         Proxies. In order to permit Lender to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Lender all such proxies, dividend payment orders and
other instruments as Lender may from time to time reasonably request and (ii)
without limiting the effect of clause (i) above, such Grantor hereby grants to
Lender an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).

 

 27 

 

 

(c)          Authorization of Issuers.   Each Grantor hereby expressly and
irrevocably authorizes and instructs, without any further instructions from such
Grantor, each issuer of any Pledged Collateral pledged hereunder by such Grantor
to (i) comply with any instruction received by it from Lender in writing that
states that an Event of Default is continuing and is otherwise in accordance
with the terms of this Agreement and each Grantor agrees that such issuer shall
be fully protected from Liabilities to such Grantor in so complying and
(ii) unless otherwise expressly permitted hereby or the Note, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to
Lender.

 

Section 6.4           Proceeds to be Turned over to and Held by Lender.   Unless
otherwise expressly provided in the Note or this Agreement, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for Lender, segregated from other funds of such
Grantor, and shall, promptly upon receipt by any Grantor, be turned over to
Lender in the exact form received (with any necessary endorsement). All such
proceeds of Collateral and any other proceeds of any Collateral received by
Lender in cash or Cash Equivalents shall be held by Lender in a Cash Collateral
Account. All proceeds being held by Lender in a Cash Collateral Account (or by
such Grantor in trust for Lender) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Note.

 

Section 6.5           Sale of Pledged Collateral.   (a)   Each Grantor
recognizes that Lender may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.   Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. Lender shall be under no obligation to delay a
sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.

 

(b)          Each Grantor agrees to use its commercially reasonable best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of any portion of the Pledged Collateral pursuant to Section 6.1
and this Section 6.5 valid and binding and in compliance with all applicable
Requirements of Law.  Each Grantor further agrees that a breach of any covenant
contained herein will cause irreparable injury to Lender, that Lender has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defense against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Note.   Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by Lender.

 

 28 

 

 

Section 6.6           Deficiency.   Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by Lender or any other Secured Party to collect such
deficiency.

 

ARTICLE VII

 

Agent

 

Section 7.1           Lender’s Appointment as Attorney-in-Fact.   (a)   Each
Grantor hereby irrevocably constitutes and appoints Lender and any Related
Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Lender and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:

 

(i)          in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any such moneys due under
any account or general intangible or with respect to any other Collateral
whenever payable;

 

(ii)         in the case of any Intellectual Property owned by or licensed to
such Grantor, execute, deliver and have recorded any document that Lender may
request to evidence, effect, publicize or record Lender’s security interest in
such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Note (including all or any part of the premiums therefor and the
costs thereof);

 

(iv)        execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or

 

 29 

 

 

(v)         (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to Lender or
as Lender shall direct, (B) ask or demand for, and collect and receive payment
of and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Lender may deem appropriate, (G) assign any
Intellectual Property owned by such Grantor or any IP Agreements of such Grantor
throughout the world on such terms and conditions and in such manner as Lender
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Lender were the absolute owner thereof for all
purposes and do, at Lender’s option, at any time or from time to time, all acts
and things that Lender deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

 

(vi)        If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, Lender, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such Contractual Obligation.

 

(b)          The expenses of Lender incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in the Note, from the date of payment by Lender to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to Lender
on demand.

 

(c)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue of this Section 7.1. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 7.2           Authorization to File Financing Statements.   Each Grantor
authorizes Lender and its Related Persons, at any time and from time to time, to
file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as Lender reasonably determines appropriate to perfect, or
continue or maintain perfection of, the security interests of Lender under this
Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor” or words of similar
import.  A copy of this Agreement shall be sufficient as a financing statement
or other filing or recording document or instrument for filing or recording in
any jurisdiction.   Such Grantor also hereby ratifies its authorization for
Lender to have filed any initial financing statement or amendment thereto under
the UCC (or other similar laws) in effect in any jurisdiction if filed prior to
the date hereof.  Each Grantor hereby (i) waives any right under the UCC or any
other Requirement of Law to receive notice and/or copies of any filed or
recorded financing statements, amendments thereto, continuations thereof or
termination statements and (ii) releases and excuses each Secured Party from any
obligation under the UCC or any other Requirement of Law to provide notice or a
copy of any such filed or recorded documents.

 

 30 

 

 

Section 7.3           Authority of Lender.   Each Grantor acknowledges that the
rights and responsibilities of Lender under this Agreement with respect to any
action taken by Lender or the exercise or non-exercise by Lender of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between Lender and the
other Secured Parties, be governed by the Note and by such other agreements with
respect thereto as may exist from time to time among them, but, as between
Lender and any Grantor, Lender shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation or entitlement to make
any inquiry respecting such authority.

 

Section 7.4           Duty; Obligations and Liabilities.   (a)   Duty of
Lender.   Lender’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as Lender deals with similar property for its own
account.   The powers conferred on Lender hereunder are solely to protect
Lender’s interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers.   Lender shall be accountable only for amounts that it
receives as a result of the exercise of such powers, and neither it nor any of
its Related Persons shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.   In addition, Lender
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Lender in good faith.

 

(b)          Obligations and Liabilities with respect to Collateral.   No
Secured Party and no Related Person thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.   The powers conferred on Lender
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers.   The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.



 

 31 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1           Reinstatement.   Each Grantor agrees that, if any payment
made by any Grantor or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made.   If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment.

 

Section 8.2           Release of Collateral.   (a)   At the time provided in the
Note, the Collateral shall be released from the Lien created hereby and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of Lender and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.   Each Grantor is hereby
authorized to file UCC amendments at such time evidencing the termination of the
Liens so released.   At the request of any Grantor following any such
termination, Lender shall deliver to such Grantor any Collateral of such Grantor
held by Lender hereunder and execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

 

(b)          If Lender shall be directed or permitted pursuant to the Note to
release any Lien or any Collateral, such Collateral shall be released from the
Lien created hereby to the extent provided under, and subject to the terms and
conditions set forth in, such subsection.   In connection therewith, Lender, at
the request of any Grantor, shall execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such release.

 

(c)          At the time provided in the Note and at the request of the Borrower
Representative, a Grantor shall be released from its obligations hereunder in
the event that all the Stock and Stock Equivalents of such Grantor shall be sold
to any Person that is not an Affiliate of the Borrower or the Subsidiaries of
the Borrower in a transaction permitted by the Loan Documents.

 

Section 8.3           Independent Obligations.   The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations.   If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Event of Default, Lender may, at its sole
election, proceed directly and at once, without notice, against any Grantor and
any Collateral to collect and recover the full amount of any Secured Obligation
or Guaranteed Obligation then due, without first proceeding against any other
Grantor, or any other Collateral and without first joining any other Grantor in
any proceeding.

 

 32 

 

 

Section 8.4           No Waiver by Course of Conduct.   No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.5 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.   No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.   No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.   A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

 

Section 8.5           Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with the consent of the Lender and the Borrower; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 and
Annex 2, respectively, in each case duly executed by Lender and each Grantor
directly affected thereby.

 

Section 8.6           Additional Grantors; Additional Pledged
Collateral.   (a)   Joinder Agreements.   If, at the option of the Borrower or
as required pursuant to the Note, the Borrower shall cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to Lender a Joinder Agreement substantially in the form of Annex 2
(each, a “Joinder Agreement”) and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.

 

(b)          Pledge Amendments.   To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”).   Such Grantor authorizes Lender to attach each
Pledge Amendment to this Agreement.

 

Section 8.7           Notices.   All notices, requests and demands to or upon
Lender or any Grantor hereunder shall be effected in the manner provided for in
the Note; provided, however, that any such notice, request or demand to or upon
any Grantor shall be addressed to the Borrower’s notice address set forth in the
Note.

 

Section 8.8           Successors and Assigns.   This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of each Secured Party and their successors and assigns; provided, however, that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of Lender.

 

Section 8.9           Counterparts.   This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.   Signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart.   Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

 33 

 

 

Section 8.10          Severability.   Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

Section 8.11         Governing Law.   This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

Section 8.12         No Effect on Stock Purchase Agreement; No Waiver of
Rights.   Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, no term or provision of this Agreement or any other Loan
Document shall have the effect of modifying or amending any of the rights of the
Borrower (as Purchaser) under the Stock Purchase Agreement, including, without
limitation, any rights to set-off or recoup amounts under the Note or any of the
obligations, including, without limitation, the indemnity obligations, of the
Lender (as Seller) under the Stock Purchase Agreement.   

 

Section 8.13         Waiver of Jury Trial.   THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.   THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTION (29) OF THE NOTE.

 

[SIGNATURE PAGES FOLLOW]

 

 34 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

  BORROWER:       NXSN ACQUISITION CORP.         By: /s/Trevor L. Calhoun  
Name: Trevor L. Calhoun   Title: Chairman

 

[Signature Page to Guaranty and Security Agreement]

 



 

 

 

  NEXSAN CORPORATION       By: /s/Trevor L. Calhoun   Name: Trevor L. Calhoun  
Title: Duly Authorized       NEXSAN TECHNOLOGIES INCORPORATED       By:
/s/Trevor L. Calhoun   Name: Trevor L. Calhoun   Title: Duly Authorized      
CONNECTED DATA, INC.       By: /s/Trevor L. Calhoun   Name: Trevor L. Calhoun  
Title: Duly Authorized

 

[Signature Page to Guaranty and Security Agreement]

 

 

 



 

ACCEPTED AND AGREED as of the date first above written:   IMATION CORP.,   as
Lender     By: /s/Joseph A. De Perio     Name: Joseph A. De Perio   Title:
Non-Executive Chairman

 

[Signature Page to Guaranty and Security Agreement]

 

 

 

 

ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT 1 

 

FORM OF PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of __________ __, 201_, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of [Closing Date
under SPA] by NXSN Acquisition Corp. and the other Grantors party thereto, the
undersigned Grantor and the other Affiliates of the Borrower from time to time
party thereto as Grantors in favor of Imation Corp., as Lender (the “Guaranty
and Security Agreement”).   Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all of the
Secured Obligations.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.4 and 4.9 of the Guaranty and
Security Agreement is true and correct on and as of the date hereof as if made
on and as of such date.

 

  [GRANTOR]       By:       Name:     Title:

  

 

 

1  Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

 A1-1 

 

 

Annex 1-A

 



PLEDGED STOCK   ISSUER   CLASS  

CERTIFICATE

NO(S).

  PAR VALUE  

NO. OF

SHARES,
UNITS OR
INTERESTS

                                                                       

 

PLEDGED DEBT INSTRUMENTS  

ISSUER

 

DESCRIPTION OF
DEBT

 

CERTIFICATE

NO(S).

 

FINAL
MATURITY

 

PRINCIPAL
AMOUNT

                                                                       

 

 A1-2 

 

 



ACKNOWLEDGED AND AGREED as of the date first above written:   IMATION CORP.,  
as Lender

 

By:       Name:     Title:  

 

 A1-3 

 

 

ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of _________ __, 201_, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of [Closing Date
under SPA], by NXSN Acquisition Corp. and the other Persons from time to time
party thereto as Grantors in favor of Imation Corp., as Lender (as such
agreement may be amended, restated, supplemented and/or otherwise modified from
time to time, the “Guaranty and Security Agreement”).   Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to Lender and grants to Lender a lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder.   The undersigned hereby agrees to be bound as a Grantor for the
purposes of the Guaranty and Security Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 5 to the Guaranty and Security Agreement.   By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Collateral listed on Annex 1-A to this Joinder Amendment
shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as of the date hereof as if made on
and as of such date.

 

 A2-1 

 

 

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]       By:       Name:     Title:

 

 A2-2 

 

 

ACKNOWLEDGED AND AGREED   as of the date first above written:       IMATION
CORP.,     as Lender         By:       Name:     Title:  

 

 A2-3 

 

 

ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT 1 

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 201_, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of Imation Corp
(“Lender”), as lender.

 

WITNESSETH:

 

WHEREAS, pursuant to the Senior Secured Convertible Note dated as of [Closing
Date under SPA] (as the same may be amended, restated, supplemented and/or
modified from time to time, the “Note”) issued by the Borrower for the benefit
of the Lender, the Lender has agreed to enter into the Loan Documents and to
make a loan to the Borrower upon the terms and subject to the conditions set
forth in the Note;

 

WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
dated [Closing Date under SPA], in favor of Lender (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), to guarantee the Obligations of Borrower;

 

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lender to enter
into the Loan Documents and make the loan to the Borrower that the Borrower
shall have executed and delivered this Agreement to Lender;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lender and
Lender to enter into the Loan Documents and to induce the Lender to make its
loan to the Borrower, each Grantor hereby agrees with Lender as follows:

 

Section 1.   Defined Terms.   Capitalized terms used herein without definition
are used as defined in the Guaranty and Security Agreement.

 

Section 2.   Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral.   Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations (as defined in the Guaranty and Security
Agreement), hereby mortgages, pledges and hypothecates to Lender and grants to
Lender a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):

 

 



 1  Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

 A3-1 

 

 

(a)          [all of its Copyrights and all IP Agreements providing for the
grant by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)          all renewals, reversions and extensions of the foregoing; and

 

(c)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)          [all of its Patents and all IP Agreements providing for the grant
by or to such Grantor of any right under any Patent, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)          all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 

(c)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)          [all of its Trademarks and all IP Agreements providing for the
grant by or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)          all renewals and extensions of the foregoing;

 

(c)          all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and

 

(d)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

Section 3.   Guaranty and Security Agreement.   The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Lender pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Lender with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.

 

 A3-2 

 

 

Section 4.   Grantor Remains Liable.   Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Agreements subject to a security interest hereunder.

 

Section 5.   Counterparts.   This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.   Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 6.   Governing Law.   This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

[SIGNATURE PAGES FOLLOW]

 

 A3-3 

 

 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

  [GRANTOR]   as Grantor       By:         Name:     Title:

 

ACCEPTED AND AGREED   as of the date first above written:       imation corp.,  
  as Lender         By:       Name:     Title:  

 

 A3-4 

 

 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1.          REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

[Include Registration Number and Date]

 

2.          [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 

[Include Application Number and Date]

 

3.          IP AGREEMENTS

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 

 



 

Schedule 1 to Guaranty and Security Agreement

 

Commercial Tort Claims

 

None.

 

 

 



 

Schedule 2 to Guaranty and Security Agreement

 

Filings

 

ENTITY   JURISDICTIONS Nexsan Corporation   Delaware Nexsan Technologies, Inc.  
Delaware Connected Data, Inc.   California       NXSN Acquisition Corp.  
Delaware                  

 

 

 

 

Schedule 3 to Guaranty and Security Agreement

 

Location of Inventory, Equipment, Books and Records

 

All books and records are located either the locations set forth below or
located at 900 E Hamilton Ave, Ste 230 Campbell, CA 95008.   All inventory and
equipment is located at the following:

 

Grantor   Use   Location   Landlord Nexsan Corporation   Corporate Headquarters
 

900 E Hamilton Ave, Ste 230

Campbell, CA 95008

  Legacy III Campbell, LLC Nexsan Technologies Incorporated   Corporate
Headquarters  

900 E Hamilton Ave, Ste 230

Campbell, CA 95008

         

1445 Lawrence Drive

Thousand Oaks, CA 91320

  Voit Conejo Partners, LLC      

302 Enterprise Street, Ste A

Escondido, CA 92029

  Enterprise Heights Industrial Centre Associates Connected Data, Inc.  
Corporate Headquarters  

900 E Hamilton Ave, Ste 230

Campbell, CA 95008

    NXSN Acquisition Corp.      

c/o Spear Point Capital Management LLC

400 Poydras St., Suite 2100

New Orleans, LA 70130

   

 

 

 

 

Schedule 4 to Guaranty and Security Agreement

 

Pledged Collateral

 

Entity   Jurisdiction   Stock   Issued
Shares/Units   Cert #   Ownership (org
chart) Nexsan Corporation   Delaware   Common   1,000   N-1   NXSN Acquisition
Corp. Nexsan Technologies Incorporated   Delaware   Common   1,000   N-1  
Nexsan Corporation Connected Data, Inc.   California   Common   1,000   N-1  
Nexsan Corporation                                                              
   

 

 

 

 

Schedule 5 to Guaranty and Security Agreement

 

Intellectual Property

 



PATENTS

 

Title   Country   Status  

Application

Number

 

Filing

Date

 

Publication

Number

 

Pub

Date

 

Patent

Number

 

Issue

Date

  Owner Journaling raid system   International Application   Entered  
US2012/031823   04/02/12                   Nexsan Corporation Journaling raid
system   United States   Issued   14/041,975   09/30/13           8,838,893  
09/16/14   Nexsan Corporation Journaling RAID System   United States   Abandoned
  14/041,814   09/30/13   20140173186   06/19/14           Nexsan Corporation
Journaling RAID System   European Convention   Abandoned   12848123   02/04/12  
2695066   12/02/14           Nexsan Corporation System for displaying
hierarchical information   United States   Issued   13/076,218   03/30/11  
20120254805   10/04/12   9,256,350   02/09/16   Nexsan Technologies Incorporated
System for displaying hierarchical information   International Application  
Abandoned   US2012/031506   03/30/12   2012135649   10/04/12           Nexsan
Technologies Incorporated Distributed File System Management   United States  
Used   61/638,866   4/26/12                   Connected Data, Inc. System and
Method for Managing User Data in a Plurality of Storage Appliances Over a Wide
Area Network for Collaboration, Protection, Publication, or Sharing   United
States   Used   61/731,517   11/30/12                   Connected Data, Inc.
System and Method for Socially Organized Storage   United States   Used  
61/731,518   11/30/12                   Connected Data, Inc. Storage Appliance  
United States   Issued   29/437,875   11/21/12           D706,755   6/10/14  
Connected Data, Inc. Storage Appliance   European Convention   Issued  
002240515   5/21/13           002240515-0001   5/21/13   Connected Data, Inc.
Storage Appliance   Japan   Issued   2013-11097   5/21/13           1496144  
3/28/14   Connected Data, Inc. Assembly for Digital Storage Appliance   United
States   Abandoned   13/688,995   11/29/12   20140145571   5/29/14          
Connected Data, Inc. Assembly for Digital Storage Appliance   International
Application   Expired   US2013/071898   11/26/13   2014085400   6/5/14          
Connected Data, Inc. System and Method for Managing User Data in a Plurality of
Storage Appliances Over a Wide Area Network for Collaboration, Protection,
Publication, or Sharing   United States   Issued   13/804,019   3/14/13  
20130290256   10/31/13   9,218,406   12/22/15   Connected Data, Inc.

 



 

 

 

Title   Country   Status  

Application

Number

 

Filing

Date

 

Publication

Number

 

Pub

Date

 

Patent

Number

 

Issue

Date

  Owner System and Method for Managing User Data in a Plurality of Storage
Appliances Over a Wide Area Network for Collaboration, Protection, Publication,
or Sharing   International Application   Used   US2013/038427   4/26/13  
2013163550   10/31/13           Connected Data, Inc. System and Method for
Managing User Data in a Plurality of Storage Appliances Over a Wide Area Network
for Collaboration, Protection, Publication, or Sharing   Great Britain   Pending
  1419101.9   4/26/13   2515703   12/31/14           Connected Data, Inc. System
and Method for Managing User Data in a Plurality of Storage Appliances Over a
Wide Area Network for Collaboration, Protection, Publication, or Sharing  
France   Pending   1353867   4/26/13   2990036   11/11/13           Connected
Data, Inc. System and Method for Socially Organized Storage and Shared Access to
Storage Appliances   United States   Issued   13/804,436   3/14/13   20130290464
  10/31/13   9,396,156   7/19/16   Connected Data, Inc. Method of Reducing
Bandwidth Required for Sharing of Files on a Server   United States   Issued  
14/322,447   7/2/14           8,959,242   2/17/15   Connected Data, Inc. Method
of Reducing Bandwidth Required for Sharing of Files on a Server   International
Application   Published   US2015/015640   2/12/15                   Connected
Data, Inc. System and Method for Geographically Displaying Storage Appliances
and Applications Sharing Data on a Peer-to-Peer Basis   United States   Pending
  15/082,936   3/28/16                   Connected Data, Inc. System and Method
for Managing User Data in a Plurality of Storage Appliances Over a Wide Area
Network for Collaboration, Protection, Publication, or Sharing   United States  
Pending   14/977,506   12/21/15   20160117377   04/28/16           Connected
Data, Inc.

 

 

 

 

TRADEMARKS

 

Trademark   Country  

Current

Owner

  Status  

Class

Number

  Goods  

Current

Application

Number

 

Current

Application

Date

 

Current

Registration

Number

 

Current

Registration

Date

A DIFFERENT KIND OF STORAGE EXPERIENCE   United States   Nexsan Technologies,
Inc.   Registered   9   COMPUTER HARDWARE AND DOWNLOADABLE SOFTWARE USED FOR
DATA STORAGE AND DATA MANAGEMENT.   85131337   9/16/2010   4119264   3/27/2012
ASSUREON   United States   Nexsan Technologies, Inc.   Registered   9   A
COMPUTER HARDWARE AND SOFTWARE SOLUTION WHICH PERFORMS MANAGEMENT FOR DATA
STORAGE   78658909   6/27/2005   3175479   11/21/2006 ASSUREON   United States  
Nexsan Technologies, Inc.   Registered   9   COMPUTER HARDWARE AND SOFTWARE
SOLUTION WHICH PERFORMS MANAGEMENT FOR DATA STORAGE.   78658769   6/27/2005  
3175478   11/21/2006 AutoMAID   United States   Nexsan Technologies, Inc.  
Registered   9   COMPUTER SOFTWARE FOR THE REDUCTION OF POWER CONCUMPTION IN
DATA STORAGE SYSTEMS.   77465350   5/5/2008   3709663   11/10/2009 DEDUPE SG  
United States   Nexsan Technologies, Inc.   Registered   9   COMPUTER HARDWARE
AND SOFTWARE FOR USE IN DE-DUPLICATION WITH RESPECT TO STORED DATA.   77789073  
7/24/2009   3901459   1/4/2011 E   United States   Nexsan Technologies, Inc.  
Registered   9   COMPUTER HARDWARE AND SOFTWARE USED FOR DATA STORAGE AND DAT  
85139885   9/28/2010   4003906   7/26/2011 E-CENTRE   United States   Nexsan
Technologies, Inc.   Registered   9   A COMPUTER HARDWARE AND SOFTWARE SOLUTION
WHICH PERFORMS MANAGEMENT FOR DATA STORAGE   85211029   1/5/2011   4094613  
1/31/2012 FASTIER   United States   Nexsan Technologies, Inc.   Registered   9  
A COMPONENT OF DATA STORAGE SYSTEMS, COMPRISED OF HARDWARE AND SOFTWARE, USED TO
IMPROVE PERFORMANCE.   85338153   6/4/2011   4180640   7/24/2012 NEXSAN   United
States   Nexsan Technologies, Inc.   Registered   9   COMPUTER HARDWARE AND
SOFTWARE FOR USE IN DE-DUPLICATION WITH RESPECT TO STORED DATA.   77666170  
2/9/2009   3675948   9/1/2009 NEXSAN UNITY   Canada   Nexsan Technologies Inc.  
Pending   9   COMPUTER HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING,
TRANSFERRING, ACCESSING, AND SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD
ENVIORNMENT   1801387   9/21/2016         NEXSAN UNITY   China   Nexsan
Technologies Inc.   Pending   9   COMPUTER HARDWARE FOR USE IN MANAGING,
STORING, TRANSFERRING, ACCESSING, AND SHARING DATA IN AN ENTERPRISE PRIVATE
CLOUD ENVIORNMENT; COMPUTER SOFTWARE FOR USE IN MANAGING, STORING, TRANSFERRING,
ACCESSING, AND SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD ENVIRONMENT   Not yet
assigned   9/22/2016        

 



 

 

 

Trademark   Country  

Current

Owner

  Status  

Class

Number

  Goods  

Current

Application

Number

 

Current

Application

Date

 

Current

Registration

Number

 

Current

Registration

Date

NEXSAN UNITY   Europe   Nexsan Technologies Inc.   Published   9   COMPUTER
HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND
SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD ENVIORNMENT   15853906   9/21/2016  
      NEXSAN UNITY   Japan   Nexsan Technologies Inc.   Pending   9   COMPUTER
HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND
SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD ENVIORNMENT   T2016-103171  
9/23/2016         NEXSAN UNITY   United States   Nexsan Technologies Inc.  
Opposed   9   COMPUTER HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING,
TRANSFERRING, ACCESSING, AND SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD
ENVIORNMENT   86/948,652   3/22/2016         NEXSAN ("E"  IS A DESIGN)   United
States   Nexsan Technologies, Inc.   Registered   9   COMPUTER HARDWARE AND
SOFTWARE USED FOR DATA STORAGE AND DATA MANAGEMENT   85052305   6/1/2010  
3982616   6/21/2011 NST   United States   Nexsan Technologies, Inc.   Registered
  9   COMPUTER HARDWARE AND SOFTWARE USED FOR DATA STORAGE IN CLASS 9   85540270
  2/11/2012   4243620   11/13/2012 SASBeast   United States   Nexsan
Technologies, Inc.   Registered   9   COMPUTER HARDWARE USED FOR DATA STORAGE.  
77505136   6/23/2008   3775512   4/13/2010 SASBoy   United States   Nexsan
Technologies, Inc.   Registered   9   COMPUTER HARDWARE USED FOR DATA STORAGE.  
77505120   6/23/2008   3775511   4/13/2010 SATABeast   United States   Nexsan
Technologies, Inc.   Registered   9   A COMPUTER HARDWARE AND SOFTWARE SOLUTION
WHICH PERFORMS MANAGEMENT FOR DATA STORAGE.   78698045   8/23/2005   3238324  
4/4/2006 UNITY   Canada   Nexsan Technologies Inc.   Pending   9   COMPUTER
HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND
SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD ENVIORNMENT   1801386   9/21/2016  
UNITY   Canada UNITY   China   Nexsan Technologies Inc.   Pending   9   COMPUTER
HARDWARE FOR USE IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND SHARING DATA
IN AN ENTERPRISE PRIVATE CLOUD ENVIORNMENT; COMPUTER SOFTWARE FOR USE IN
MANAGING, STORING, TRANSFERRING, ACCESSING, AND SHARING DATA IN AN ENTERPRISE
PRIVATE CLOUD ENVIRONMENT   Not yet assigned   9/22/2016   UNITY   China

 



 

 

 

Trademark   Country  

Current

Owner

  Status  

Class

Number

  Goods  

Current

Application

Number

 

Current

Application

Date

 

Current

Registration

Number

 

Current

Registration

Date

UNITY   Europe   Nexsan Technologies Inc.   Published   9   COMPUTER HARDWARE
AND SOFTWARE FOR USE IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND SHARING
DATA IN AN ENTERPRISE PRIVATE CLOUD ENVIORNMENT   15853799   9/21/2016   UNITY  
Europe UNITY   Japan   Nexsan Technologies Inc.   Pending   9   COMPUTER
HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND
SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD ENVIORNMENT   T2016-103170  
9/23/2016   UNITY   Japan UNITY   United States   Nexsan Technologies Inc.  
Pending   9   COMPUTER HARDWARE AND SOFTWARE FOR USE IN MANAGING, STORING,
TRANSFERRING, ACCESSING, AND SHARING DATA IN AN ENTERPRISE PRIVATE CLOUD
ENVIORNMENT   86/948,640   3/22/2016   UNITY   United States UNITY   Canada  
Nexsan Technologies Inc.   Pending   9   COMPUTER HARDWARE AND SOFTWARE FOR USE
IN MANAGING, STORING, TRANSFERRING, ACCESSING, AND SHARING DATA IN AN ENTERPRISE
PRIVATE CLOUD ENVIORNMENT   1801386   9/21/2016   UNITY   Canada

 



 



